PER CURIAM.
Action to recover a balance of the premium on four insurance policies, in amounts as follows: Upon one policy $27.59; one $22; one $52.30 and one $93.70, a total of $195.59, with interest from May 3, 1923, at 6 per cent per annum.
It is admitted in the answer that defendants were copartners, as alleged in the complaint; that they ordered certain fire insurance from and through the plaintiff: and became indebted to plaintiff for premiums thereon, but it is alleged that payment had been made prior to the commencement of this action. Plaintiff offered proof that there was a balance of $195.59 owing thereon. There was a verdict for the plaintiff. Defendant’s testimony does not appear in the record, nor does the charge of the court appear therein. The verdict must be sustained.
Affirmed.